 EXTENDICARE OF KENTUCKY, INC.395Extendicare of Kentucky,Inc. and Service Employees'International Union,AFL-CIO,Local557. Case 9-CA-6689September 29, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn May 25, 1972, Trial Examiner Sidney Sher-man issued the attached Decision in this proceeding.Thereafter, the Charging Party and counsel for theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the cross-excep-tions, the briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner subject to themodifications set forth below:1.We find, in agreement with the Trial Examin-er, that the Respondent violated Section 8(a)(1) of theAct by:(a) Interrogation of employee Simmons on orabout December 23; 1971, by Respondent SupervisorWise concerning the union activities or sentiments ofSimmons and other employees.(b) Maintenance of an unlawfully broad rule for-bidding solicitation by employees on behalf of a un-ion on company premises during nonworktime andforbidding employees to distribute union literature innonwork area during nonworktime.2.We also agree with, and adopt, the TrialExaminer's finding that Respondent violated Section8(a)(1) and (3) of the Act by imposing on employeesSimmons and Doyle more onerous work assignmentsbecause of their union activity.3. The Trial Examiner concluded there was insuf-ficient evidence of discrimination against Doyle withrespect to her termination to warrant an 8(a)(1), (3),and (4) finding. Although we accept the TrialExaminer's credibility and fact findings, we find meritin the General Counsel's and Charging Party's excep-tions to this conclusion insofar as the 8(a)(1) and (3)allegation is concerned.'iWe deem itunnecessaryto consider the 8(a)(4) allegation as it cannotaffectthe remedy hereinThe facts are fully set forth by the Trial Examin-er.Doyle, a known union adherent who had previous-ly been assigned more onerous work duties because ofher union activity, was granted a leave of absence formedical reasons that was to commence October 12,1971.2Due to a worsening of her medical problem,Doyle did not work after October 5. Without notify-ing her, Respondent changed the starting date of herleave of absence to October 5.Doyle, who believed her leave of absence expiredDecember 12, 1971, received a telephone call at home.from Supervisor Wise, while recuperating, about themiddle of November. Wise, who called from work,asked Doyle about the progress of her recovery andwhen she could return. Doyle replied that she had tosee her doctor again in the first week of December andasked Wise if there were any more papers she had tofill out concerning her leave of absence. Wise repliedthat she did not know of any and asked Doyle whenher leave expired. Doyle replied that her leave endedDecember 12 and asked if there was any reason sheshould report to work earlier than that. Wise, who hadrecently been on a medical leave of absence herself,responded that she did not know any reason for it.Doyle then asked if Food Services Manager Henry,the head of the department in which both she andWise worked, was there. Wise said that she was notbut that she would check with Henry and if, for anyreason, Doyle had to come to work before December12,Wise would contact and tell her.Doyle reported to work on December 9 and wastold by Wise to return on the 13th and speak to Hen-ry, who was then out of town. Doyle returned on the13th and was told by Henry that she had been termi-nated because her leave had expired on December 5,as a result of its starting date having been changedfrom the 12th to the 5th of October.In our view, Respondent, in light of the state-ments made by Supervisor Wise when she calledDoyle in mid-November, was obligated to notifyDoyle if the expiration date of her leave of absencewas earlier than December 12. The only evidence ofany attempt on Respondent's part to so notify Doylewas Henry's self-serving testimony that she tele-phoned but was unable to reach, Doyle shortly beforeher leave expired. This can hardly be characterized asa reasonable attempt to notify, much less as notifac-tion. In addition, it is noted that the Trial Examinerdid not find Henry to be a very credible witness.In view of Doyle's known union activities andsympathies; the earlier unlawful discrimination prac-ticed against her by Respondent; the issuance of ourDecision and Direction of Election 3 relating to the2Unless otherwise noted all dates mentioned herein refer to 1971.Extendicare,Inc., d/b/a St Joseph Infirmary,194 NLRB No.51, issuedon December 3, 1971199 NLRB No. 47 396DECISIONSOF NATIONALLABOR RELATIONS BOARDcampaign in which Doyle had been active on behalfof the Charging Party, which would necessarily reinvi-gorate that campaign as a prelude to the electiontherein directed; the other unfair labor practicesfound herein; and the animus and unfair labor prac-tices found in an earlier proceeding 4 which took placeduring the same organizational campaign and in-volved employees in the same bargaining unit, webelieve the inference is clearly warranted that Wiseand Henry's failure to notify Doyle of the change inher leave expiration date was based on her unionactivities.As both of these individuals are supervisorswithin the meaning of the Act, their failure is attrib-utable to Respondent. In view of this failure, the roleplayed by Coffey, Respondent's personnel director, inthe decision to discharge Doyle was not material. Cf.Sears, Roebuck and Co.,172 NLRB No. 246.It is clear that Doyle determined the date shesought to return to work and scheduled an appoint-ment with her physician upon her belief that her leavedid not expire until December 12. There is no reasonto believe that she could not have scheduled her medi-cal examination several days earlier 5 and received thesame medical clearance had she been notified of thechange. Therefore, we find upon the facts set forthabove and the entire record herein that Respondentdiscriminatorily terminated Doyle in violation of Sec-tion 8(a)(1) and (3) of the Act.6Accordingly, we shall order that Respondent of-ferRita Doyle immediate and full reinstatement toher former job or, if that job no longer exists, to asubstantially equivalent position, and make her wholeby payment of a sum equal to that which she normallywould have earned from the date of discrimination tothe date of offer of reinstatement, less her net earningsduring that period. The backpay provided herein shallbe computed in accordance with our formula set forthinF.W Woolworth Company,90 NLRB 289, withinterest thereon at the rate of 6 percent per annum inthe manner prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.4 Extendicare, Inc.,Case 9-CA-6478, TXD-114-72, issued on February29, 1972, and,in the absence of exceptions,adopted byBoardorder onMarch29, 1972 (not printedin NLRBvolumes).The respondent in that casewas the instant Respondent's parent andthe employees involved worked atthe same locationand were participating in thesameorganizational cam-paign as the employees in the instant case.Violationsof Sec. 8(a)(1) and (3)were found whichinvolved thesurveillance,harassment,reprimand, andsuspension of an employee union adherentAnimus toward the Union wasfurther evidencedby a seriesof noticespostedon theemployee bulletinboard which bluntlyexpressed strong oppositionto the Union5Doyle wasexamined byher physicianon December 8.6 In viewof ourdecision herein,we need not reach thequestion of whetherDoyle wastreated disparately in being refusedreemployment on or afterDecember13 and whetherthere wereany jobopenings as these would berelevantonly if we wereto findthatshe wasproperly terminated as ofDecember 6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as it Order the recommended Or-der of the Trial Examiner as modified below andhereby orders that the Respondent, Extendicare ofKentucky, Inc., Louisville,Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order,as herein modified:1. Insert the following paragraph and reletter para-graphs 1(a), (b), (c), and (d) as 1(b), (c), (d), and (e):"(a) Terminating Rita Doyle or any other em-ployee or otherwise discriminating aginst any employ-ee in regard to their hire or tenure of employment, inorder to discourage membership in or activity on be-halfof Service Employees' internationalUnion,AFL-CIO, Local 557, or any other labor organiza-tion."2. Insert the following paragraph and reletterparagraphs 2(a) and (b) as 2(b) and (c):"(a) Offer Rita Doyle immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privi-leges, and make her whole for any loss of earnings inthe manner prescribed in this Decision."3.Substitute the attached notice for the TrialExaminer's notice.MEMBER KENNEDY, concurring in part and dissentingin part:While I accept my colleagues' adoption of theTrial Examiner's findings of 8(a)(3) and (1) violations,Ido not agree with their reversal of the TrialExaminer's findings that Respondent did not discrim-inatorily terminate employee Doyle.The issue is whether Respondent dischargedDoyle for overstaying her sick leave or for discrimina-tory reasons. In reversing the Trial Examiner my col-leagues appear to have overlooked or slighted severalvery critical findings of the Trial Examiner. For exam-ple, the Trial Examiner credited Coffey, Respondent'spersonnel director, who testified that he made thedecision to terminate Doyle, that he was influencedsolely by Doyle's record of absenteeism and tardiness,and that notwithstanding her termination he wouldhave rehired her when she returned if there had beenany suitable opening for her, but there was none. Thiscredited testimony would seem to dispose of the alle-gation that Doyle was terminated for discriminatoryreasons. But the Trial Examiner also examined thequestion of whether the circumstantial evidencepointed to a discriminatory discharge. In this connec-tion, the Trial Examiner took into consideration thefacts that Respondent was aware of Doyle's union EXTENDICARE OF KENTUCKY, INC.397activity and that it was hostile to the Union. Never-theless, he concluded that the evidence was not suffi-cient to support a finding of discrimination. Hepointed out that in August, despite its knowledge ofDoyle's union activity, Respondent promised Doyle awage increase. He also credited Henry's testimonythat she tried to reach Doyle on the telephone beforethe latter's leave expired to inform her of the earlierleave expiration date but had been unsuccessful. Inaddition, he stressed that there was no evidence thatDoyle would have been able to return to work onDecember 6, even if she had known that her leavewould end on that date because her own testimonywas that her doctor did not discharge her until De-cember 8, with thecaveatthat she refrain from heavylifting.?The Trial Examiner further held that Doylewas not treated in a disparate manner. Respondent'ssick leave rulerequiredthe termination of any employ-ee overstaying such leave and there was no evidencethat Respondent had waived the rule for any otheremployee under comparable circumstances. Finally,the Trial Examiner found that the General Counselhad not shown that in failing to rehire Doyle on andafter December 13, Respondent treated Doyle differ-ently from other employees. From December 1, Re-spondent had no opening of any kind in the dietarydepartment where Doyle had formerly worked.The majority has,sua sponte,suggested a theoryof violation not urged by the General Counsel andtherefore not discussed by the Trial Examiner, in rev-ersing the Trial Examiner's finding that Personnel Di-rector Coffey acted for nondiscriminatory reasons interminating Doyle. The scenario for this theory ap-pears to be as follows: Respondent was hostile to theUnion, Supervisors Wise and Henry were hostile toDoyle because of her activity in behalf of the Union,Wise and Henry failed to give Doyle timely notice ofthe change in her leave time because of this hostilityto Doyle, therefore the fact that Coffey was innocent-ly motivated in discharging Doyle was immaterial toa finding of discriminatory discharge, citingSears,Roebuck and Co.,172 NLRB No. 246.There are serious factual weaknesses in this theo-ry. First, Respondent was found guilty in an earlierproceeding of having discriminatorily reprimandedand then suspended a maintenance employee for 3days without pay. In the present case, the Trial Exam-iner found only the following unfair labor practices:an unlawfully broad no-solicitation rule which was7 The majoritydecision states. "There is no reason to believe that she couldnot have scheduled her medical examination several days earlier [than De-cember 8]." There is absolutely no evidence to support the inference whichthis statement seeksto convey-that Doyle could have been discharged byher doctor before December 8. If this was a fact,itwaswithin Doyle'sknowlege and the General Counsel should have introducedprobative evi-dence thereof.however voluntarily recinded by Respondent;a singlequery of an employee, not Doyle, by Supervisor Wiseas to the former's "opinion about this voting"; and theassignment of more onerous duties to two employees,one of whom was Doyle. However, the Trial Examin-er characterized the extraassignmenttoDoyle as"rather petty." The sum total of this evidence hardlyjustifies an inference that Respondent had a proclivityto discriminate against employeesfor unlawful rea-sons. Second, a principal is responsible for the antiun-ion conduct of its agent on the basis ofrespondeatsuperior,but an agent is not responsible for the con-duct of his principal or of fellow agents. Neither Wisenor Henry was found guilty of unfair laborpracticesin the earlier proceeding. No attributionof animusagainst Wise and Henry can therefore be made on thebasis of the decision in that case. Wise was involvedin the single borderline instance of interrogation inthis proceeding. As aginst this,Wise had promisedDoyle a wage increase in August despite her knowl-edge of Doyle's union activity. The recordis unclearas to whether either Wise or Henry was responsiblefor the assignment of additional duties to employeesSimmons and Doyle. The sum of the evidence thusshows no significantanimus eithertoward unions orDoyle by Wise and Henry. Third, the majority statesthat in view of the statements made by Wise to Doyleinmid-November, Respondent was "obligated" tonotify Doyle if the expiration date of herleave wasearlier than December 12. I do not know how themajority reaches this "obligation" conclusion fromthe facts set forth. Perhaps if the Boardwere sittingas an arbitration panel the finding of obligation wouldbe justified. But the Board's sole determination mustbe not whether Henry should have taken additionalsteps to notify Doyle of her leave expiration date, butwhether the action she did take or omitted to takeshowed discriminatory motivation toward Doyle. Ifthe General Counsel had been able to show that Hen-ry had treated Doyle in a disparatemanner in regardto further calls, that would be some evidenceof illegalmotivation. But he has not shown this. Wise did com-municate Doyle's November query to Henry. And thelatter, according to her credited testimony, did try,although unsuccessfully, to reach Doyle by telephonebefore her leave expired.' Perhaps Henry should have8The majorityis uncomfortable with thiscredibilityfinding ofthe TrialExaminerAlthough unwillingto overturn the finding, the majority attemptstominimizeHenry's testimonywith the statement that the Trial Examiner"did not find Henryto be avery crediblewitness." But the Trial Examinerdid find that thispartof Henry'stestimony was credible He stated: "WhileHenry was not in general an impressive witness, there was no contradictionof her testimonythat she did attempt to reach Doyle and there was nothinginherently improbablein such testimony nor any circumstantial evidencethat would warrantrejectingit." It is not uncommon for a trier of facts tocredit in part and discreditin part the same witness.ColonialShirt Corpora-tion,96 NLRB 711; ElginStandardBrick Manufacturing Company,90 NLRB1467. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDmade further efforts to communicate with Doyle. Onthe other hand, it can as well be argued that sinceDoyle was uncertain about when her leave expired,she should not have been content with a single tele-phone call from Wise, but should have persisted in herefforts at clarification until she received either writtenor oral assurance as to the terminal date of her sickleave. Thus, if we are going to apportion blame, Doylewould seem to have been as responsible as Henry forfailure to timely clarify the date when Doyle's sickleave ended. In any event, the evidence does not jus-tify the inference that it was because of Doyle's unionactivities that Henry did not make further attempts toget in touch with Doyle.The Trial Examiner made a very careful analysisof all the evidence in reaching his conclusion that Re-spondent had not discriminated against Doyle. I thinkhis analysis sound and his conclusion justified. Iwould therefore adopt his findings and recommenda-tions.APPENDIXexercise of the right to self-organization, to formlabor organizations, to join or assist the above-named Union, or any other labor organization,to bargain collectively, through representativesof their own choosing, and to engage in any otherconcerted activity for the purpose of collectivebargaining or other mutual aid or portection, orto refrain from any or all such activities, exceptto the extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.All of our employees are free to become orremain, or to refrain from becoming or remain-ing,members of the above-named Union or anyother labor organization.DatedByNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, the Na-tional Labor Relations Board has found that we haveviolated the National Labor Relations Act, and hasordered us to post this notice.WE WILL offer Rita Doyle immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent posi-tion,without prejudice to her seniority or otherrights and privileges, and make her whole for anyloss of earnings in the manner prescribed by theBoard.WE WILL NOT discriminate against any of ouremployees by terminating them, or by givingthem harder and more difficult work assign-ments, because of their interest in or activities onbehalf of Service Employees' International Un-ion,AFL-CIO, Local 557, or any other union.WE WILL NOT unlawfully question employeesabout their union activities or sentiments or thoseof other employees.WE WILL NOT maintain any rules forbiddingemployees to solicit for unions during nonworkingtime or forbidding them to distribute union litera-ture during nonworking time in nonwork areas.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theEXTENDICARE OF KENTUCKY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The charge hereinwas served upon Extendicare of Kentucky, Inc.,' hereincalled the Respondent, on December 23, 1971,2 the com-plaint issued on January 31, 1971, and the case was heardon March 21 and 22, 1972. The issues litigated related toalleged violations of Section 8(a)(1) and (3) of the Act. Afterthe hearing briefs were filed by the General Counsel andRespondent.Upon the entire record,3 including observation of thewitnesses'demeanor, the following findings and conclu-sions are adopted:IRESPONDENTS COMMERCEExtendicare of Kentucky, Inc., herein called Respon-dent, is a Kentucky corporation, engaged in the operationof a proprietary hospital known as St. Joseph Infirmary. Itwas agreed at the hearing that Respondent is receiving gross'Respondent's name appears as amended at the hearing.2All dates hereinafter are in 1971, unless otherwise indicated.3For corrections of the transcript and certain rulings, see the order of May1, 1972. EXTENDICARE OF KENTUCKY, INC.399revenues at an annual rate of more than $250,000 and thatits annual rate of out-of-state purchases exceeds $50,000.Respondent is engaged in commerce under the Act.II.THE UNIONService Employees'InternationalUnion, AFL-CIO,Local 557,hereinafter calledthe Union,is a labor organiza-tionunder the Act.IIITHE MERITSThe pleadings raise the followingissues:1.Whether Respondent violated Section 8(a)(1) by pro-mulgating, enforcing, and maintaining an unlawful no-so-licitation and no-distribution rule and by interrogation ofan employee.2.Whether Respondent violated Section 8(a)(3) and (1)by assigning more arduous duties to Doyle and Simmonsbecause of their union activities.3.Whether Respondent discharged Doyle because ofher union activity and because she gave testimony at aBoard hearing?A. Sequence of EventsRespondent operates a number of hospitals within theState of Kentucky, including the one here involved, whichisknown as St. Joseph Infirmary,4 hereinafter called St.Joseph. A campaign to organize,inter alia,the dietary em-ployees of St. Joseph's was launched by the Union in Feb-ruary 1971. A union meeting held at thattime wasattendedby, among others, Simmons and Doyle. Thereafter Doylesolicited other employees on behalf of the Union. A hearingon a petition for an election filed by the Union was heldabout April 1 and was attended by Doyle as a witness forthe Union.On October 4, she arranged with Henry for leave be-cause of impending surgery and, on October 8, was admit-ted to a hospital for that purpose. On December 7, she wasterminated for overstaying her leave and has not been re-hired.For some time prior to January 22, 1972, a handbookdistributed to employees at St. Joseph contained a rule for-bidding solicitation or distribution for any purpose on com-panypremises.On January 22, 1972, the rule was amendedto omit such prohibition.B. Discussion1.The no-solicitation ruleItwas stipulatedthat between August 31, 1971,5 andJanuary 22,1972, a personnelmanual distributed by Re-spondentto its employees contained the following rules:Solicitationor distribution for any purpose by any per-son is not allowed on the premisesof the infirmary.Thishospital had been separately incorporated under the name of St.Joseph Infirmary,Inc., until August31, 1971,when it becamean unincorpo-rated division of Respondent.5Thisdate was selected because it was then'thatRespondentwas incorpo-rated and took over the operation of St. Joseph.The rulesunder considera-tion had apparently been promulgated long before that date,and there is noevidence or contention thattheywere not adopted until after theadvent ofthe Union.Any employee found in violation of this rule is subject toimmediate discharge.Any employee may be dismissed without noticefor ... soliciting or distributing on the hospital premisesfor any purpose.It is clear that the foregoing rules were broad enough tointerdict any union solicitation by employees on companypremises during nonwork time and any distribution of unionliterature by employees during such time in nonwork areas.While such interdiction was rescinded when the rule wasamended on January 22, 1972, it is found that while it was ineffect the rule placed an unlawful restriction on union activityand that Respondent thereby violated Section 8(a)(1) of theAct. The fact that the rule has been amended does not obviatethe need for a remedial order, there being no assurance thatthe former rule will not be reinstated.2. InterrogationAs already related, a petition for a Board electionamong the employees at St. Joseph was filed by the Unionearly in 1971. On December 3, the Board directed an elec-tion on that petition,6 which was held in February 1971.Simmons testified without contradiction, and it isfound, that on December 23 Wise, an alleged supervisor,asked for her "opinion about this voting," evidently havingreference to the impending election, and, when Simmonsattempted to avoid the issue, Wise pressed her for an an-swer.Respondent's only defense here appears to be thatWise was not a statutory supervisor. However, apart fromanything else,Wise's status as a statutory supervisor is es-tablished by the admission of Henry, an acknowledged stat-utory supervisor, that between 6:30 and 8 every morning,with respect to the 24 odd employees in the dietary depart-ment,Wise performs the same duties, and has the sameauthority, as Henry. It is, therefore, found that the foregoinginterrogation was unlawful.3.Discrimination in work assignmentsThe complaint, as amended at the hearing, alleges, andthe answer denies, that Respondent discriminatorily as-signed more onerous duties to Simmons from August 31 tomid-November and to Doyle from August 31 to December31.There was no dispute that Respondent was well awareof Doyle's union activities, including her testifying for theUnion at the Board hearing in April. As to Simmons theonly evidence of knowledge by Respondent of her unionactivity consists in her uncontradicted testimony that at theunion meeting attended by her in February she sat close toCarr, an alleged supervisor. Although Respondent disputedCarr's supervisory status, Henry conceded that Carr per-formed the same duties as Henry in directing the work ofabout 24 employees between 5 or 5:30 p.m. and 7 p.m. everyday. It is therefore found that Carr was a statutory supervi-sor and her awareness of Simmons' attendance at the unionmeeting is chargeable to Respondent.Simmons testified that for about 5 or 6 months, begin-6 Extendicare, Inc.,194 NLRB No. 51 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDping with the end of June, she was given an unusually heavyworkload, there being added to the regular duties pertainingto her job certain tasks which, to her knowledge, no otheremployee had been required to do, including the prepara-tion of certain jellos for half an hour a day and carryingbetween-meal snacks to patients in their rooms, which madeitextremely difficult for her to keep up with her regularassignments.Respondent offered no denial nor explanation of theconduct imputed to it by Simmons. The inference is thereforewarranted that whatever Respondent's witnessesmight havehad to say about the matter would not have aidedits case.Accordingly, it is found that Simmons was singled out formore onerous duties than other employees because of herapparent interest in the Union, as evinced by her attendanceat the union meeting, and that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.Doyle testified that on several occasions in September,whilst she was assigned to operating a supply cart, she wasgiven various chores in addition to her normal duties; that asa result she was hard pressed to keep abreast of her work; andthat no other employees operating supply carts were requiredto perform such additional chores.Here,again, there was no denial nor explanation by Re-spondent of the conduct with which it was charged, and, whilethe harassment described by Doyle seems to have been ratherpetty, I am constrained to find, absent any denial or explana-tion, that she was singled out for such treatment because of herunion activity and that Respondent thereby violated Section8(a)(3) and (1)?4.The discharge of DoyleDoyle had worked in the dietary department at St. Josephsince August 1968. It has been found above that she was aknown union adherent, who testified in April for the Union inthe representationcase, and that in September she was sub-jected to discriminatorytreatmentin the matter of work as-signments.As related above, on October 4, she was granted"extended leave" because of an impending operation, and, onDecember 13, when she applied to Henry for reinstatement,she was notified of her discharge, allegedly for overstaying herleave. The General Counsel contends that the true reason forher discharge was her union activity.Respondent has a policy of granting 12 days' paid sickleave a year and, in addition, its employee manual contains thefollowing provision for "extended" sick leave:In case ofillness or injury when a permanent full timeemployee finds it necessary to request a leave of ab-sence afterhaving used all of his sick hours and vaca-tiondays, the hospital may grant up to a total of 60days of extended sick leave. Following the last suchextendedsick leaveday, the employee will be terminat-ed. Upon the employee's recovery and ability to returnto work from such disability, as certified by his physi-cian, the Infirmarywill make anearnest effort to placethat employee in his previous position or another posi-tion in the hospital commensurate with his skills andqualifications, although it is not bound to do so. If theemployee is rehired under these conditions, his priorservice will be restored.This would seem to mean that an employee on extendedsick leave is entitled to reinstatement in his former job, if hereturns before his leave expires, but not if he overstays hisleave, in which case he must wait for the first available open-ing.8There was no dispute that on October 4, Doyle was ad-vised by her doctor to undergo surgery for an ulcer; that on thesame day she discussed with Henry the matter of extendedleave to cover the period of her hospitalization; and that it wasagreed that such leave would start on October 12, it beingcontemplated that Doyle would continue to work for severaldays after October 4. However, due to illness Doyle was ableto work thereafter only on October 5, and she entered thehospital on October 8.Itwas, also, not disputed, and it is found, that in mid-November, while Doyle was still recuperating, she receiveda call from Supervisor Wise; and that, after informing Wisethat her leave would end on December 12,9 Doyle asked herto check with Henry as to whether Doyle had to reportbefore that date for any reason, which Wise promised to do.On December 8, Doyle's doctor authorized her to return towork subject to the condition that she not lift any weight inexcess of 15 pounds. The next day, when Doyle reported toWise and advised her of the foregoing limitation on hercapabilities,Wise told her to return on the 13th and speakto Henry, who was then out of town. On the 13th Doyle metwith Wise and Henry and the latter told Doyle that she hadalready been terminated because her leave had expired onDecember 5, the starting date having been moved back toOctober 5, which was her last workday. Doyle testified thatshe protested to Henry that she had not been told of anychange from the original understanding that her leavewould start on October 12, and that Wise had promised tocheck with Henry and notify Doyle if there had been anychange in the date of expiration of her leave; that, acknowl-edging that Wise had broached the matter to her, Henrysaid she had tried to call Doyle the preceding week butcould not reach her; that, when Doyle continued to com-plain about the absence of any prior notice to her of thechange in her leave penod, Henry retorted that she didn'tlike Doyle's attitude at the moment nor the attitude she haddisplayed "for several months before"; that, when Doyleasked for particulars, Henry explained that she was re-ferring to Doyle's absenteeism; that, when Doyle assertedthat her absences were due toillness andasked how suchabsences could reflect on her attitude, Henry answered,"Well, you know whatImean,"glancing atWise, and bothsupervisors smiled; and that Henry then told Doyle shecould appeal to Respondent's personneloffice, which mightreconsider its decision to terminate her, but, in view ofDoyle's attitude, Henry would recommend against it. Doyle8This construction of the afore-quoted provisions is confirmedby Doyle's7Doyle also testified about being given extra duties "several times" duringtestimonyconcerning the explanation of the provisions given herby Henry,a 4-month period while assigned to the iced tea station. However, shedid notwhichisdiscussed below.say that she was the only one assigned such extra duties, and her testimony9 This presumablywas basedon Doyle's belief that she had been grantedwith regard to that matter was unclear in several other respects.Accordingly,60 days'leave fromOctober 12 toDecember 12. The basis for such beliefno violation finding is based thereonisdiscussed below,at fn. 14. EXTENDICAREOF KENTUCKY,INC.401did not pursue the matter further. She has not been rehired.Although Henry's version of the interview differed insome respects from Doyle's, I credit the latter, because sheimpressed me as a more candid and forthright witness.Moreover, although Wise was admittedly present through-out the interview, she was not called to corroborate Henry.Coffey,Respondent's personnel director, testified,without contradiction, that Doyle was terminated as of De-cember 6; that such decision originated with him; that it wasinfluenced solely by Doyle's record of absenteeism and tar-diness;that, notwithstanding her termination, he wouldhave rehired her when she returned if there had been asuitable opening for her; and that there was no opening ofany kind in the dietary department at that time nor at anytime thereafter. There was, moreover, no evidence that dur-ing that period there was a suitable opening for Doyle in anyother department of the hospital.Before proceeding to an evaluation of the foregoingevidence, it may be in order to consider what the GeneralCounsel's burden is here. Under Board case law, the Gener-alCounsel may establish discriminatory motivation forDoyle's discharge or for the failure to rehire her either (1)through direct evidence in the form of an out-of-court ad-mission by Respondent that it would have taken Doyle backbut for her union activity or (2) through circumstances war-ranting aninference that her union activity was the truereason for the failure to reinstate or reemploy her. In a casesuch as as this such an inference would normally have to besupported,inter alia,by a sufficient showing that the failureto take Doyle back constituted disparate treatment.As to (1) above, the General Counsel cites Doyle'saforenoted testimony, which has been credited, that in herDecember 13 interview with Henry the latter declared thatshe did not like the attitude Doyle had displayed in the pastand for that reason would not recommend that Doyle berehired. However, even if it be assumed that Henry was herereferring to Doyle's attitude toward the Union,10 that wouldfall shortof an admissionby Henry that she had alreadyrecommended that Doyle be terminated because of suchattitude or that it had been a factor in the decision to termi-nateher. As already noted, Coffey testified that the decisionto terminateDoyle originated with him and was based onher attendance record. While he acknowledged that he con-sulted Henry before implementing that decision, he deniedthat she made 'any reference to Doyle's attitude,insistingthat the substance of her comments was that, while Doylewas an excellentworker, she had for 2 years been chronical-ly tardy and absentdue to illnessand other causes. As toany discussion between Henry and Coffey about Doyleafter she tried to return, the record contains only Henry'stestimony that, a day or so after December 13, she called toCoffey's attentionthe medical restriction on Doyle's liftingactivity. In any event, any adverse recommendation thatHenry may have made on thatoccasioncould have playedno effective role in the decision not to rehire Doyle after hertermination, if one accepts the aforenoted testimony of Cof-fey that there had been no suitable opening for her sincesuch termination. As that testimony was not disputed, and10As alreadyrelated,according to Doyle, Henry explained that she hadinmindonly Doyle's absenteeismno other reason appears for rejecting it, it is credited.Accordingly, even if it be found that Henry impliedlythreatened on December 13 that she would recommendagainst Doyle's rehire because of her union activity, thereis insufficient basis in the record for finding either that shecarried out her threat or that any adverse recommendationshe might have made on or after December 13 was a factorin the decision not to take Doyle back. And, even if it beinferred from Henry's foregoing remarks that she had al-ready recommended to Coffey that Doyle be terminated,and that such recommendation was inspired by Doyle'sunion activity, such inference must be weighedagainstCoffey's aforenoted, uncontradicted testimony that all hediscussed with Henry on or before December 6 was Doyle'sperformance and that her poor attendance record was theonly reason for his decision to terminate her. As will appearfrom the discussion of Doyle's attendance record, below,Coffey's foregoing explanation of his actiondoes not seemimplausible. Thus, all things considered, I do not regard anyinference to be drawn from Henry's remarks as sufficientlycogent to prove a discriminatory motive for the decision toterminate Doyle on December 6.As for circumstantial evidence of discriminationagainst Doyle on or after December 6, it is conceded thatRespondent was then well aware of Doyle's union activity,including her testimony for the Union in April, and thatabout December 13, Respondent learned that a Board elec-tion on the Union's petition had been scheduled for Decem-ber 29.11Moreover, Respondent's union animus is amplydemonstrated by the findings heretofore made, includingthe discrimination against Doyle with regard to work as-signments.12 However,as againstthis, it should be notedthat in August at a time when Doyle's union activity wasalready known to Respondent, she was promised a wageincreaseby Wise.There remains to be considered what evidence there ison the crucial issue whether Respondent's refusal to takeDoyle back constituted disparate treatment. On that score,there must be considered initially the matter of the sufficien-cy of the notice given Doyle of the actual date of expirationof her extended leave. While the record does not show this,it seems proper to infer that Respondent would normallymake a reasonable effort to advise an employee in Doyle'ssituation of the date that she would have to return from anextended leave or forfeit her job rights. With regard to thatmatter, the record contains the testimony of Doyle that onOctober 4, she was counseled by Henry to take 60 days'leave and, on the assumption that Doyle would work forseveral more days, it was agreed that her leave would runfrom October 12 to December 12. While the documentaryevidence supports Henry's contrary testimony that on Octo-See Respondent's brief to the Trial Examiner at p. 2Official notice is also taken of Trial Examiner Libbin'sDecision inExtendicare,Inc, Case 9-CA-6478,which issued on February 29, 1972, and,in the absence of exceptions,was adopted by an unpublished Board orderon March 29, 1972. Therespondent in that case was the instant Respondent'sparent and the employees involved worked at St. Joseph.Violations of Sec8(a)(1) and(3) were found based on events that occurred during the instantcampaign to organize the employees of St Joseph.The 8(a)(3) violationconsisted in suspension of one employeefor 3days and the 8(a)(1) violationsinvolved surveillance of union activity.It should be noted, however, thatnone of the principal actors in the case at bar played any significant rolesin that case, which involved mainly only maintenance department personnel 402DECISIONSOF NATIONALLABOR RELATIONS BOARDber 4 Doyle was initially granted leave only from October12 to November 12, and such evidence shows further thanon November 10, the starting date of her leave was movedback from October 12 to October 7,13 and the expirationdate was extended from November 12, to December 6,14 itwas conceded that no notice was given her of this action norwas she told that she was due to return on December 6.Moreover, notwithstanding Henry's denial, I credit Doyle'stestimony that at the December 13 interview Henry ac-knowledged that she had been told by Wise of Doyle'srequest that she be notified, if there was any need for herto report before December 12. There remains to be consid-ered Henry's insistence at the December 13 interview, aswell as at the hearing, that she tried to reach Doyle on thetelephone before her leave expired but had been unsuccess-ful.While Henrywas not in general an impressive witness,there was no contradiction of her testimony that she didattempt to reach Doyle and there was nothing inherentlyimprobable in such testimony nor any circumstantial evi-dence that would warrant rejecting it.15 Accordingly, it isfound that Henry did attempt to reach Doyle by telephonebefore her leave expired. It may be urged that Henry shouldhave realized that the matter was of sufficient importanceto Doyle to warrant resort to other, more reliable means ofcommunication. However, the fact that Henry did makesome effort to reach Doyle argues against any intent on herpart to keep Doyle in the dark about the expiration date ofher leave.There is, in any case, no evidence that Doyle wouldhave been able to return on December 6, even if she hadknown that her leave would end on that date. Her owntestimony was that her doctor did not discharge her untilDecember 8 (with thecaveatthat she refrain from heavylifting) and that pursuant to such discharge she reported onDecember 9. Thus, even if it be assumed that, for discrim-inatory reasons, she was kept in the dark about the fore-going change in her leave period, there would be insufficientbasis for finding anycasual relationbetween that circum-stance and her termination.13October 6was the lastday for whichshe waspaid,she having ceasedwork on October 5, and used up the balance of her paid, sick leave on the6th. Doyle's own testimony shows that the original dateof October 12, forthe inception of her leave was contingent upon her workingon the 6th, 7th,and 8th,as well asthe 5th,and there is insufficient basis in the record forinferring that the aforenoted substitutionof October 7 for October 12 wasdue to anyreasonother than Doyle's failure towork on those 3 days.14 The leave application signed by Doyle on October 4 shows that theinitial grantof leave to her had a "tentative" expiration date of November12. Although Doyle insistedat the hearingthat on October 4 she was granted60 days'leave,to beginon October 12, she did not unequivocally deny thatthe foregoing application had been completedin its present formwhen shesigned it. (While atone point she professednot torecall seeing theNovember12 date thereon,she elsewhereacknowledged that she did not read theapplicationbefore signing it.)Accordingly,it isfound that initially she wasgranted leaveonly from October 12 to November 12. At thesame time, I ampersuaded by Doyle's testimonythat she honestly believed that such grantwas for 60 days.It seemslikely thatshe gainedthisimpression from areferenceby Henry tothe 60-day provision in the employee manual or fromHenry's assurancethat she wouldbe granted the maximumof 60 days, if sheneeded it.15While I credit Doyle's testimony thaton December13 she told Henrythatshe had been home during the period of the allegedtelephone calls,Doyle did notoffer any testimony about her actual whereabouts during thatperiod.There istherefore insufficient basis in the record for finding thatDoyle wasin fact at home throughoutthat period.The General Counsel's final contention that Doyle wassubjected to disparate treatment, when Respondent decidedto terminate her for failing to return on December 6, isprima facienegated by the language of Respondent's afore-quoted extended sick leave policy, whichrequiresthe termi-nation of any employee for overstaying such a leave.16Nevertheless, as the General Counsel points out in his brief,certain testimony by Coffey seems to imply that he wouldhave waived this requirement, if Doyle had been considereda sufficiently valuable employee; for, as already related, hetestified that on December 6, he reviewed Doyle's case anddecided not to waive the rule for her in view of her recordof absenteeism and tardiness. On this point, Respondent'stimecards show that from January 1 through October 6,1971,17Doyle was absent from work a total of 19 days,'sincluding 11 days charged to paid sick leave,19and wastardy a substantial number of times; and, Doyle admittedthat at least one of her annual performance ratings con-tained an unfavorable comment on her absenteeism.20There was no evidence that Respondent had waived the60-day limit on extended sick leave for any other employeeunder comparable circumstances.21Under all the circumstances, there appears to be nopreponderance of evidence that the termination of Doyle onDecember 6, for overstaying her leave constituted disparatetreatment 2216Doyle admitted, moreover,that on October 4, Henry explained thatunder Respondent's extendedleave policyshe would retain her seniority onlyif she returned before the end of leave and that, if she returned thereafter,she would lose her seniority and have to wait for the first,available opening.17This was the only period for which any documentary evidence wasoffered concerning Doyle's-attendance.There was no contention nor evi-dence that her record was any better during prior years.19This was in addition to 10 days' paid vacation received by Doyle duringthat period.19There was no explanation for the apparent discrepancy between thetimecards and the testimony in the record than on October 6 Doyle used upthe last of the 12 days of paid sick leave allowed her each year.20 The General Counsel disputes the accuracy of Coffey's reference at thehearingto Doyle's "inordinate use of sick leave."Pointing out that on Octo-ber 4 Doyle had not quite used up her alloted paid sick leave,the GeneralCounsel asks "how an employee can inordinately use sick leave and at thesame time have sick leave available for her use?"This query misses the pointof Coffey's testimony.As the General Counsel recognizes,Coffeywas evi-dently speaking only of paid sick leave and within that frame of referenceDoyle's use of all or nearly all of her annual allowance within little more than9 months might well be considered inordinate in comparison with suchemployees as used little or more of their paid, sick leave during that period.The record shows that in 1970(before the advent of the Union) Simmonswas taken back after an absence of 5 months due to disability and was givena "sitting-down"job until she completed her recovery. However,it does notappear whether Simmons was "terminated"after 60 days' absence and takenback only because of the fortuitous existence of a vacancy when she returnedor whether she retained her status as an employee with full seniority rightsuntil she returned,thereby enabling her to "bump" a junior employee. More-over,there was no evidence that Simmons had an absenteeism or tardinessrecord comparable to Doyle's nor any other basis for comparing the relativemerits of the two as employees.Finally, Coffeytestified that there was afactor in Simmons' case,which Respondent thought entitled her to specialconsideration-namely, that her disability had been caused by a job-relatedinjury.It seems not implausible that Respondent would feel greater obliga-tion to an employee injured while at work than would otherwise be the case.22 In explaining why, on November 10, he extended Doyle's leave to De-cember 6, Coffey averred that Respondent"wanted her back."Itmay seemstrange that he reached a different conclusion about Doyle on December 6,when the question of terminating her for overstaying her leave arose.Howev-er, any contention that this Change in attitude was due to her union activityruns afoul of the fact that such activity was already well known to Coffeyon November 10, when he extended her leave.Moreover,in view of the factthat the retention of Doyle after December 6, would have been in derogation EXTENDICARE OF KENTUCKY, INC.403Nor, was it sufficiently shown that, in failing to takeDoyle back on and after December 13, Respondent showedher less consideration than it had shown to other employees.The aforequotedrule statesonly that, once an employee hasbeen terminated for overstaying his leave, Respondent willmake an "earnest effort" to place him in his previous posi-tion or in some other suitable position, but only upon "theemployee's recovery and ability to return to work ... ascertified by his physician." Even if it be assumed thatDoyle's condition, when she returned on December 9, witha medical restriction on her lifting activity, constituted aproper certification of her "recovery and ability to return towork" within the intendment of that rule, there is nothingin the record to contradict Coffey's denial that since De-cember 1, Respondent has had no opening in the dietarydepartment of any kind, let alone one that was suitable foran employee in Doyle's condition, and there is no evidencethat any such opening existed anywhere in the hospital.Accordingly, it is concluded that there is insufficientevidence of discrimination against Doyle with respect to hertermination and the failure to rehire her, and it will berecommended that the relevant allegations of the complaintbe dismissed.IV THE REMEDYIt having been found that Respondent violated Section8(a)(3) and (1) of the Act, it will be recommended that it beordered to cease and desist therefrom and take appropriate,affirmative action.Since the violations found herein consist in discnmina-tion against employees with respect to their working condi-tions, a broad cease-and-desist order is warranted.CONCLUSIONS OF LAW.1.Extendicare of Kentucky,Inc., isan employer withinthe meaning of Section 2(5) of the Act and is engaged in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act. 12.The Union is a labor organization under the Act.3. By imposing more onerous work tasks on Doyle andSimmons,in order to discourage employees union activity,Respondent has violated Section 8(a)(3) and (1) of the Act.4. By interrogating Simmons about her union activityand by maintaining an unduly broad no-solicitation andno-distribution rule,Respondent has' violated Section8(a)(1) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofof Respondent's published rule, it would have been appropriatefor Coffeyat that time to scrutinize Doyle's record more carefully than was the case onNovember10,when all that was involved was the question of granting adiscretionary extension of her leave.Act, there is issued the following recommended:23ORDERExtendicare of Kentucky, Inc., Louisville, Kentucky,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in, and concerted activi-ties on behalf of, Service Employees' Internation UnionAFL-CIO, Local 557, or any other labor organization, byimposing on employees onerous work assignments becauseof their union activity.(b) Forbidding solicitation by employees on behalf ofa union on company premisis during nonwork time, andforbidding employees to distribute union literature in non-work areas during nonwork time.(c) Interrogating employees about their union activitiesor sentiments.(d) In any other manner, interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form, loin, or assist the above-namedUnion, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extentpermitted by the proviso to Section 8(a)(3) of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:'(a) Post at its hospital in Louisville, Kentucky, copiesof the attached notice marked "Appendix,"24 Copies of saidnotice, on forms to be provided by the Regional Director forRegion 9, shall, after being duly signed by its representative,be posted by Respondent immediately upon receipt thereof,and maintained by it for 60 consecutive days thereafter, inconspicuous places. Reasonable steps shall be taken to in-sure that such notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of receipt of this Order,what steps have been taken to comply herewith.25IT IS FURTHER ORDERED that all allegations of the com-plaint as to which no violations has been found be dis-missed.23 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations and recommendedOrderherein shall, asproyidedin Sec 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions,and order and all objectionsthereto shall be deemed waived for all purposes24 In the eventthat theBoard'sOrder is enforced by a Judgment of aUnitedStates Courtof Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board,"shall read "Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board."25 In the event that this recommended Order is adopted by the Board, afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 9, in writing, within 20 days from the dateof this Order, what steps have beentaken to complyherewith."